            Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 DEL RIO DIVISION

MARIO OCHOA                                   §
                                              §
VS.                                           §          CIVIL ACTION NO. 2:20-cv-00038
                                              §
COCA-COLA SOUTHWEST                           §
BEVERAGES, LLC                                §

                          PLAINTIFF=S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES MARIO OCHOA, hereinafter referred to as “Plaintiff,” or “Mr. Ochoa,”

and files this Plaintiff=s Original Complaint, complaining of COCA-COLA SOUTHWEST

BEVERAGES, LLC, hereinafter referred to as “Defendant,” or “CCSWB”. Mr. Ochoa alleges

violations of Americans with Disabilities Act of 1990 (ADA) as Amended and the Family and

Medical Leave Act (FMLA). For causes of action, Mr. Ochoa would show this Court as follows:

                                               I.
                                            PARTIES

       1.      Plaintiff MARIO OCHOA is a resident of Val Verde County, Texas.

       2.      Defendant COCA-COLA SOUTHWEST BEVERAGES, LLC is a Domestic

Limited Partnership doing business in Val Verde County, Texas, which may be served with

process by the clerk of the court by certified mail, return receipt requested by serving Defendant’s

registered agent: Corporation Service Company d/b/a CSC – Lawyers Incorporating Service

Company, 211 E. 7th Street Austin, TX 78701-3218. A waiver of service has been requested.

                                           II.
                                JURISDICTION AND VENUE



                                                  1
             Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 2 of 11




       3.      The Court has jurisdiction to hear the merits of Ochoa’s claims under 28 U.S.C.

§1331 as they arise under federal statutes, specifically the Rehabilitation Act, Americans with

Disabilities Act as amended, and the Family and Medical Leave Act.

       4.      All the acts alleged herein occurred in Val Verde County, Texas.

       5.      Venue in this district and division is proper under 28 U.S.C. § 1391(b)(2).

       6.      At the time of filing, damages are within the jurisdictional limits of the court.

                                         III.
                            MISNOMER / MISIDENTIFICATION

       7.      In the event that any parties are misnamed or are not included herein, it is Plaintiff=s

contention that such was a Amisidentification,@ Amisnomer@ and/or such parties are/were Aalter

egos@ of parties named herein. Alternatively, Plaintiff contends that such Acorporate veils@ should

be pierced to hold such parties properly included in the interest of justice.

                                               IV.
                                              FACTS

       8.      Mario Ochoa was hired by Coca-Cola Southwest Beverages LLC on or about

October 4, 2016 as a driver/merchandiser.

       9.      Mr. Ochoa was responsible for delivering Coca-Cola products to customers,

invoicing and collecting money owed from the customers, retrieving company property from

customers and ensuring that company policies and regulations were followed.

       10.     Mr. Ochoa was involved in a severe vehicle accident on September 20, 2019, while

he was on the job. Mr. Ochoa was taken by ambulance to Val Verde Regional Medical Center in

Del Rio, Texas.




                                                  2
                Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 3 of 11




         11.     Following the accident, Mr. Ochoa contacted his wife Diana Sanchez and informed

her that he had been involved in the accident. Ms. Sanchez went to see Mr. Ochoa in the hospital.

         12.     Mr. Ochoa’s boss Robby Centilli called Ms. Sanchez after the accident and asked

about Mr. Ochoa’s condition. He told Ms. Sanchez that he had heard that Mr. Ochoa had died in

the accident.

         13.     Eventually Mr. Centilli arrived at the hospital and spoke with Mr. Ochoa. He told

Mr. Ochoa about the rumors that he had died in the accident.

         14.     Ms. Sanchez contacted Mr. Centilli by text message after the accident to ask about

insurance coverage of Mr. Ochoa’s medical treatment. Centilli informed them that medication

would be covered and asked for images of the records showing Mr. Ochoa’s diagnosis to help

speed up the insurance process.

         15.     Mr. Ochoa had sustained injuries to his head, neck, back, left shoulder, and arm.

         16.     Mr. Centilli told Mr. Ochoa and Ms. Sanchez that Mr. Ochoa needed to see Dr.

Jaime Gutierrez at South Texas urgent Care Clinic who was approved by the insurance company.

Mr. Centilli also asked if Mr. Ochoa had been cited by DPS and was informed that he had not been

cited.

         17.     Mr. Ochoa was in a great deal of pain following his release from the hospital and

had difficulty getting out of bed without assistance. He also had severe swelling in the left side

of the head.

         18.     Mr. Ochoa saw Dr. Gutierrez on September 20, 2019 after he was released from

the hospital.     Dr. Gutierrez prepared a Texas Worker’s Compensation Work Status Report

completely restricting Mr. Ochoa from any work from September 20, 2019 to October 4, 2019.


                                                  3
             Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 4 of 11




       19.     Mr. Ochoa next saw Dr. Gutierrez on September 25, and the no-work restriction

was extended to October 10, 2019.

       20.     Mr. Ochoa had another follow-up visit with Dr. Gutierrez on October 2, 2019, and

the doctor prepared two Worker’s Compensation Work Status Reports. One stating that the no-

work restrictions were extended to October 30, 2019, and a second allowing him to return to work

on October 7, 2019 with restrictions to the major life activities of pushing/pulling, climbing

stairs/ladders, grasping/squeezing, reaching, overhead reaching, use of the left arm, and carrying

objects heavier than 5 pounds. Additionally, Mr. Ochoa was restricted to “office duty only”

during the October 7 to October 30, 2019 time period.

       21.     Mr. Ochoa was given the first Work Status Report during the October 2 doctor visit.

Mr. Ochoa and his wife were told by the doctor that based on the MRI results, it was likely that

Mr. Ochoa would need surgery on his shoulder.

       22.     On October 3, 2019, Mr. Ochoa was contacted by Dr. Gutierrez’s office and was

informed that there had been a change to his work status and that CCSWB’s Human Resources

Department had approved Mr. Ochoa’s return to work starting Monday October 7, 2019. This

lead to the second Worker’s Compensation Work Status Report dated October 2, 2019.

       23.     Mr. Ochoa returned to work on October 7, 2019, in the light duty office work

capacity despite being in severe pain.

       24.     A meeting about company insurance was held on October 15, 2019. Mr. Centilli,

Mr. Ochoa, and the other employees were at the meeting. During the meeting different insurance

plans were discussed and Mr. Centilli gave examples of why the company’s health insurance

premiums were rising. He told the employees that as a company they covered each other’s


                                                4
             Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 5 of 11




medical bills and that when one employee would go to the emergency room everyone’s rates would

go up. Mr. Centilli also pointed Mr. Ochoa and his accident out as an example of something that

makes rates go up and told the employees to avoid going to the ER if possible.

       25.     Mr. Ochoa’s pain level continued to increase during the time he was working light

duty. On October 16, 2019, Mr. Ochoa’s pain level was so high that he was unable to get out of

bed and his wife contacted Mr. Centilli and told him that Mr. Ochoa was in too much pain to go

to work. She asked Centilli what Mr. Ochoa needed to do to be allowed to stay home and he told

her that she needed to contact Raquel Rivera.

       26.     Later that day Ms. Sanchez was able to contact Ms. Rivera and ask about FMLA

and other options. Ms. Sanchez wanted to know what options were available to help Mr. Ochoa

get rest after the accident and avoid further injury, but she did not get guidance from either Mr.

Centilli or Ms. Rivera.

       27.     On October 18, 2019, Mr. Ochoa was called in to a meeting with Centilli and was

told that he was being terminated for a “Class C preventable measure.”

       28.     Mr. Ochoa returned to Dr. Gutierrez on October 30, 2019, and he was restricted

from all work until December 11, 2019.

       29.     There being no legitimate reason otherwise, Mr. Ochoa contends that he was

terminated for seeking reasonable accommodations under the Americans with Disabilities Act and

in retaliation for seeking benefits under the Family and Medical Leave Act.

                                    V.
             VIOLATIONS OF THE FAMILY AND MEDICAL LEAVE ACT

       30.     Plaintiff has satisfied all jurisdictional prerequisites in connection with his claim

under the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et. seq.

                                                 5
             Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 6 of 11




       31.     Defendant is an “employer” as defined by the FMLA in 29 U.S.C. § 2611(4).

       32.     Defendant employed, and continues to employ, fifty or more persons at, or within

a seventy-five (75) mile radius of, the location where Plaintiff worked. Thus it is believed

Defendant was covered by the FMLA.

       33.     During the time that Plaintiff was employed by Defendant, he was an “eligible

employee” as defined by the FMLA in 29 U.S.C. § 2611(2).

       34.     While Plaintiff was employed by Defendant, Plaintiff had an illness or medical

condition that can be defined as a “serious health condition” under the FMLA as outlined in 29

U.S.C. § 2611(11). Plaintiff was entitled to medical leave for his serious health condition as

provided for in the FMLA (in 29 U.S.C. § 2612(a)(1)(D)).

       35.     Plaintiff sustained an on the job injury and contacted his employer to seek leave

because of his severe pain level and limitations caused by his injuries.

       36.     Defendant retaliated against Plaintiff for requesting this medical leave to care for

his serious health condition by terminating him only two days after he requested leave.

       37.     As a result of Defendant’s violations of the FMLA, Plaintiff has suffered actual

damages in the form of lost income and benefits (past and future), in an amount that has not yet

been fully established, but which will be provided at time of trial.

                                  VI.
  DISABILITY DISCRIMINATION AND RETALIATION UNDER THE AMERICANS
                  WITH DISABILITIES ACT, AS AMENDED

       38.     The evidence will show that:

                   (1) Plaintiff was disabled (actually disabled and/or “regarded as” or “perceived

                       as” disabled due to his disabilities) specifically Plaintiff had injuries to his


                                                  6
             Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 7 of 11




                       head, neck, back, left shoulder, and arm; These conditions impaired the

                       major life activities of pushing/pulling/ climbing, grasping, lifting, and

                       reaching.

                   (2) Plaintiff was qualified for his position;

                   (3) Plaintiff suffered an adverse employment action in that he was terminated

                       following his request for accommodation; and,

                   (4) The circumstances arising raise an inference of disability discrimination.

       39.     The evidence will also show that Defendant’s reason(s) for taking adverse

employment actions against Plaintiff’s employment are pretextual.

       40.     Defendant failed to engage in the interactive process. Plaintiff requested

accommodations, including benefits under the FMLA. However, instead of engaging in the

interactive process and discussing accommodation with Plaintiff as Defendant is obligated to under

the law, Defendant fired Plaintiff.

                                           VII.
                                   RESPONDEAT SUPERIOR

       41.     Employees involved in the discrimination described herein were at all times

employees, agents, or representatives of the Defendant and were at all times acting in the course

and scope of that employment. Accordingly, Defendant is liable for such conduct under the

doctrine of Respondeat Superior.

                                              VIII.
                                            DAMAGES




                                                  7
               Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 8 of 11




        42.      Plaintiff alleges that as a direct and proximate result of the conduct and/or

omissions on the part of the Defendant, he is entitled to recover at least the following legal

damages:

              a. Lost wages, past and future;

              b. Compensatory Damages, including Mental Anguish, emotional pain, suffering,

                 inconvenience, mental anguish, and loss of enjoyment of life suffered in the past,

                 and which, in all reasonable probability, which will be suffered in the future;

              c. Pecuniary losses; and punitive damages

              d. Reasonable attorney fees, expert fees and costs.

              e. Based upon the above enumerated damages, the Plaintiff pleads for actual damages

                 for the above damage elements in an amount the jury deems reasonable.

                                           IX.
                                  ADMINISTRATIVE FILINGS

        43.      Plaintiff filed his original verified complaint with the Equal Employment

Opportunity Commission alleging that the Defendant had committed and unlawful employment

action against Plaintiff.

        44.      Thereafter, Plaintiff received a ANotice of Suit@ from the EEOC on both charges,

giving Plaintiff notice of his right to sue Defendant within 90 days of its receipt, attached hereto

as Exhibit “A”. Plaintiff has timely filed this Plaintiff’s Original Complaint.



                                             X.
                                        ATTORNEY FEES




                                                   8
              Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 9 of 11




       45.      Defendant=s conduct as described in this petition and the resulting damage and loss

to Plaintiff has necessitated Plaintiff=s retaining counsel. Therefore, Plaintiff seeks all reasonable

and necessary attorney fees in this case which would include at least the following:

             a. Preparation and trial of the claim, in an amount the jury deems reasonable;

             b. Post-trial, pre-appeal legal services, in an amount the jury deems reasonable;

             c. An appeal to the Court of Appeals, in an amount the jury deems reasonable;

             d. Making or responding to an Application for Writ of Error to the Supreme Court,

                and attorneys' fees in the event that application for Writ of Error is granted, in an

                amount the jury deems reasonable; and

             e. Post-judgment discovery and collection in the event execution on the judgment is

                necessary, in an amount the jury deems reasonable.

                                              XI.
                                         JURY DEMAND

       46.      Plaintiff further demands a trial by jury. A jury fee has been tendered.

                                            XII.
                                     PRAYER FOR RELIEF

       WHEREFORE, Mario Ochoa requests that Coca-Cola Southwest Beverages LLC, acting by,

be cited to appear and answer, and that on final trial, Ochoa have judgment against CCSWB as

follows:

       1.       judgment against CCSWB for Ochoa’s actual damages, including lost wages and

                benefits (both front and back pay);

       2.       judgment against CCSWB for compensatory damages in the maximum amount

                allowed by law and for punitive damages;


                                                  9
     Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 10 of 11




3.     pre-judgment and post-judgment interest at the maximum allowed by law;

4.     costs of suit, including attorneys’ fees; and

5.     Such other and further relief, both at law and in equity, to which Ochoa may be

       justly entitled.

                                              Respectfully Submitted,

                                              PONCIO LAW OFFICES
                                              A Professional Corporation
                                              5410 Fredericksburg Road, Suite 109
                                              San Antonio, Texas 78229-3550
                                              Telephone: (210) 212-7979
                                              Facsimile: (210) 212-5880



                                              BY: /s/ Alan Braun________

                                                       ADAM PONCIO
                                                       STATE BAR NO. 16109800
                                                       ALAN BRAUN
                                                       STATE BAR NO. 24054488

                                                       ATTORNEYS FOR PLAINTIFF




                                         10
Case 2:20-cv-00038 Document 1 Filed 05/20/20 Page 11 of 11




                                           11
